Exhibit 10.44

ALLOS THERAPEUTICS, INC.

CORPORATE BONUS PLAN
Adopted April 25, 2007
Effective January 1, 2007

PLAN OBJECTIVES

The objectives of the Corporate Bonus Plan (the “Plan”) are to:

·                  provide certain employees of Allos Therapeutics, Inc. (the
“Company”) with incentives to achieve the highest level of individual and team
performance and to meet or exceed specified objectives, which contribute to the
overall success of the Company;

·                  motivate participants to achieve both corporate and
individual objectives; and

·                  enable the Company to attract and retain high-quality
employees.

ADMINISTRATION

The Plan will be administered by the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) and the Chief Executive
Officer; provided that any action permitted to be taken by the Committee may be
taken by the Board, in its discretion.  The Compensation Committee may correct
any defect or omission or reconcile any inconsistency in the Plan in the manner
and to the extent the Compensation Committee deems necessary or desirable.  Any
decision of the Compensation Committee in the interpretation and administration
of the Plan, as described herein, shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned. 
The Compensation Committee generally sets a one-year performance period under
the Plan to run from January 1 through December 31 (the “Performance Period”). 
The Compensation Committee is responsible for approving any incentive
compensation for executive officers, as that term is defined in Section 16 of
the Securities Exchange Act of 1934, as amended (the “Executive Officers”), and
for recommending to the Company’s Board of Directors (the “Board”) the incentive
compensation for the Chief Executive Officer.  The Chief Executive Officer is
responsible for any incentive compensation for employees who are not Executive
Officers (the “Non-Executive Officer Employees”).

ELIGIBILITY

All Company employees holding a position with the Company that is covered by the
Plan as determined by the Compensation Committee from time to time in its
discretion are eligible to participate in the Plan for each Performance Period;
provided, however, that in order to receive an award for a Performance Period,
if awards are available, eligible employees (“Participants”) must: (i) be
employed by the Company both on the last day of the applicable Performance
Period (which will generally be December 31 of each year) and at the time awards
are paid out under the Plan; (ii) have completed at least six months of
full-time, active service with the Company during the applicable Performance
Period (which shall include all family and medical leaves of absence) or have
been deemed by the Compensation Committee to be eligible to participate fully in
the Plan; (iii) receive at least a “Meets Expectations” rating on the employee’s
performance review for the applicable Performance Period; and (iv) not be
subject to a written performance improvement plan at the time awards are paid
out under the Plan.

Participants with at least six, but less than 12, months of active service
during a Performance Period may be eligible for a prorated bonus for such
Performance Period, depending on their length of service for that period.  A
Participant who changes job grades during a Performance Period may be eligible
for a bonus

1


--------------------------------------------------------------------------------


based on the length of time in each grade and the respective bonus targets that
would apply for such grades during such Performance Period.

Unless the terms of an applicable severance plan or employment agreement provide
otherwise, a Participant who terminates employment (or gives notice of his or
her intent to terminate) for reasons other than death or disability prior to a
payout date of an award under the Plan will not be eligible for a bonus award. 
If an employee dies prior to a payout date of an award under this Plan, then the
award that the employee otherwise would have been eligible to receive under the
Plan, if any, may be paid to his/her estate at the discretion of the Company.

TARGET BONUS AWARDS

Target bonus awards will be determined and communicated to eligible employees
annually.  For Non-Executive Officer Employees, the target bonus awards for such
Participants will be determined by the Chief Executive Officer.  For Executive
Officers (other than the Chief Executive Officer), the target bonus awards for
such Participants will be determined by the Compensation Committee, in
consultation with the Chief Executive Officer.  For the Chief Executive Officer,
the target bonus award for such Participant will be determined by the
Compensation Committee and the Board.  Target bonus awards may be modified from
time to time.

AWARD DETERMINATION

Actual bonus payouts can range from 0 to 1.5 times the target bonus awards,
based on corporate and individual performance.

Following are the weightings of the corporate and individual performance
components used for Participants in determining the actual bonus award amounts:

Title

 

Weighting of 
Corporate 
Performance 
Against
Corporate 
Objectives

 

Weighting of 
Individual 
Performance
Against
Individual
Objectives

 

President and CEO

 

100

%

0

%

Executive or Senior Vice President

 

60

%

40

%

Vice President

 

60

%

40

%

Below Vice President

 

50

%

50

%

 

At the beginning of each Performance Period under the Plan, the criteria for
assessing the Company’s corporate performance will be (i) developed by the Chief
Executive Officer of the Company in consultation with management, (ii) reviewed
and approved by the Compensation Committee, and (iii) approved by the Board.

At the beginning of each Performance Period under the Plan, the criteria for
assessing an individual’s performance will be developed by the Company in
consultation with the Participant (the “Individual Bonus Criteria”).  For
Non-Executive Officer Employees, the Individual Bonus Criteria for such
Participants must be approved by the Chief Executive Officer.  For Executive
Officers with an individual performance component, the Individual Bonus Criteria
for such Participants must be approved by the Compensation Committee, in
consultation with the Chief Executive Officer.

2


--------------------------------------------------------------------------------


After the end of each Performance Period, the Compensation Committee will assess
the extent to which corporate goals and objectives have been met, identify any
unplanned achievements or adverse events that have occurred and recommend to the
Board for approval an overall percentage of weighted goals achieved with respect
to the corporate component of the Plan.  This percentage of corporate goal
achievement, together with the percentage of achievement for the individual
component, will be used to calculate bonus payouts, if any, for each eligible
Participant in the Plan.

After the end of each Performance Period, individual performance will be
evaluated based on achievement of weighted goals and objectives as reflected in
the employee’s written performance objectives for the Performance Period.  For
Non-Executive Officer Employees, the Chief Executive Officer will assess the
extent to which Individual Bonus Criteria have been met, identify any unplanned
achievements or adverse events that have occurred and approve an overall
percentage of weighted goals achieved with respect to the individual component
of the Plan.  For Executive Officers with an individual performance component,
the Compensation Committee will assess, in consultation with the Chief Executive
Officer, the extent to which Individual Bonus Criteria have been met, identify
any unplanned achievements or adverse events that have occurred and approve an
overall percentage of weighted goals achieved with respect to the individual
component of the Plan.

The Company generally must achieve at least 75% of the Company’s weighted
corporate objectives (the “Bonus Trigger”) for the relevant Performance Period
in order for any bonus award payouts to occur; provided, however, that the
Compensation Committee, in its discretion, may determine to grant an award under
the Plan even though certain corporate objectives or Individual Bonus Criteria
are not met.  The Compensation Committee and the Board shall have the authority,
in their discretion, to determine whether the Bonus Trigger has been achieved
for a particular Performance Period.

Awards under the Plan are subject to applicable withholdings.  Participants who
have elected to participate in the Company’s 401(k) Plan will have the
applicable funds withheld from their bonus payment.

PAYMENT OF AWARDS

Payment of an award under the Plan to a Participant shall be made as soon as
practicable after determination of the amount of the award, and will generally
occur within 75 days after the end of the year during which the applicable
Performance Period ends.  Notwithstanding the foregoing, if the payment of any
award at the time specified herein would be result in the adverse tax
consequences described in Section 409A(a)(1) of the Internal Revenue Code (the
“Code”) as a result of the recipient’s status as a “specified employee” (within
the meaning of Section 409A of the Code), the time of such payment shall be
automatically delayed to the minimum extent necessary so that Section 409A(a)(1)
of the Code will not apply.

OTHER PROVISIONS

The Company reserves the right to interpret, modify, suspend or terminate this
Plan at any time.

No Participant will have the right to alienate, assign, encumber, hypothecate or
pledge his or her interest in any award under the Plan, voluntarily or
involuntarily, and any attempt to so dispose of any such interest will be void.

Participants who engage in an activity that violates applicable local, state or
federal laws, or who violate Company policies, may be subject to having their
awards reduced or eliminated in the sole discretion of

3


--------------------------------------------------------------------------------


the Compensation Committee, except in the case of the Chief Executive Officer
where the Board shall make the final determination after considering the
Compensation Committee’s recommendation.

Neither this Plan nor any action taken hereunder shall be construed as giving
any employee or Participant the right to be retained in the employ of the
Company.  Employees of the Company are employed “at will” unless they have an
agreement signed by the Chief Executive Officer or a member of the Board
providing for other than at-will employment.

The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to Participants under the Plan.  The
Plan shall constitute an “unfunded” plan of the Company.

In the event of any conflict between a Participant’s employment agreement with
the Company and this Plan, the terms of the Participant’s employment agreement
will control.

The provisions contained in this Plan set forth the entire understanding of the
Company with respect to the Plan and supercede any and all prior communications
between the Company and any employee with respect to the Plan.  This Plan
supercedes and replaces the Company’s previous Annual Incentive Plan.

4


--------------------------------------------------------------------------------


ATTACHMENT I
CALCULATION WORKSHEET

EXAMPLE 1:

A Senior Director, assuming: (i) 50% Corporate + 50% Individual weighting; (ii)
$160,000 base salary; (iii) a target bonus award set at 25% of base salary
($40,000) at the beginning of the Performance Period; (iv) a 75% corporate
threshold for any bonus payout; and (v) an individual achievement score of 110%
(exceeded goals).

A bonus award under the Plan will be based partially on corporate performance
against goals and a Participant’s individual performance against goals.  Each of
these measures will account for 50% of the total bonus goal, and will be
measured over the same period.  The achievement of corporate goals also
determines the payout for individual goals, and thus, the corporate weighted
score must be at least 75% for any bonuses to be paid.

Example of Corporate Goals, Weighting and Calculation of Corporate Score (as %
achievement):

Goal

 

Corporate 
Bonus Criteria

 

Weighting

 

Score

 

Total

 

1

 

Goal 1

 

30

%

100

 

30

%

2

 

Goal 2

 

25

%

80

 

20

%

3

 

Goal 3

 

20

%

95

 

19

%

4

 

Goal 4

 

10

%

120

 

12

%

5

 

Goal 5

 

5

%

75

 

3.75

%

6

 

Goal 6

 

5

%

100

 

5

%

7

 

Goal 7

 

5

%

115

 

5.75

%

Total

 

 

 

100

%

 

 

95.5

%

Corporate Total = 95.5% (so it clears the 75% threshold to trigger bonus
payouts)

Example of Calculation of Bonus Payouts:

 

 

Base Salary

 

Target %

 

Weighting

 

Score

 

Bonus Amount

 

Corporate

 

$

160,000

 

25

%

50

%

95.5

%

$

19,100

 

Individual

 

$

160,000

 

25

%

50

%

110

%

$

22,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

100

%

 

 

$

41,100

 

160,000 x .25 x .5 x .955 = $19,100.00
160,000 x .25 x .5 x 1.10 = $22,000.00

5


--------------------------------------------------------------------------------


EXAMPLE 2:

Vice President, assuming: (i) 60% Corporate + 40% Individual weighting; (ii)
$260,000 base salary; (iii) a target bonus award set at 25% of base salary
($65,000) at the beginning of the Performance Period; (iv) a 75% corporate
threshold for any bonus payout; and (v) multiple corporate and individual
achievement scenarios.

A.            If Corporate Perf = 100% and Individual Perf = 100%:

Annual Target Incentive Opportunity:

 

$260,000 x 25% = $65,000

 

 

 

Corporate Weighting

 

60%

Annual Tgt Based on 100% Corp Perf

 

$65,000 x 60% x 100% = $39,000

 

 

 

Individual Weighting

 

40%

Annual Tgt Based on 100% Ind Perf

 

$65,000 x 40% x 100% = $26,000

 

 

 

Total Bonus Award = $39,000 + $26,000 = $65,000

 

 

 

B.            If Corporate Perf = 95% and Individual Perf = 110% (exceeds):

Annual Target Incentive:

 

$260,000 x 25% = $65,000

 

 

 

Corporate Weighting

 

60%

Annual Tgt Based on 95% Corp Perf

 

$65,000 x 60% x 95% = $37,500

 

 

 

Individual Weighting

 

40%

Annual Tgt Based on 110% Ind Perf

 

$65,000 x 40% x 110% = $28,600

 

 

 

Total Bonus Award = $37,500 + $28,600 = $66,100

 

 

 

C.            If Corporate Perf =110% (exceeds) and Individual Perf = 90%:

Annual Target Incentive:

 

$260,000 x 25% = $65,000

 

 

 

Corporate Weighting

 

60%

Annual Tgt Based on 110% Corp Perf

 

$65,000 x 60% x 110% = $42,900

 

 

 

Individual Weighting

 

40%

Annual Tgt Based on 90% Ind Perf

 

$65,000 x 40% x 90% = $23,400

 

 

 

Total Bonus Award = $42,900 + $23,400 = $66,300

 

 

 

6


--------------------------------------------------------------------------------


D.                                    If Corporate Perf = 60% and Individual
Perf = 110% (exceeds): Corporate threshold cancels out all payouts

Annual Target Incentive:

 

$260,000 x 25% = $65,000

 

 

 

Corporate Weighted Score 60% is < 75% threshold

 

 

 

 

 

Total Bonus Award = $0

 

 

 

7


--------------------------------------------------------------------------------